Campbell, C. J.,
delivered the opinion of the court.
We are reluctant to reverse a judgment of the Circuit Court purely upon the ground that the verdict is wrong, where no error of law is complained of. That is the attitude of this case. The only error assigned is that the evidence is not sufficient to *559support the verdict, and after the fullest consideration we are constrained to declare our concurrence in this view.
That the accused was delivered of a child and sought to conceal it is shown, but that the child was born alive is not satisfactorily shown. The only witness whose testimony relates to that fact is shown to be of bad reputation for truth and unworthy of belief, and his narrative is in itself highly improbable, as it appears to us. The act of the accused in trying to hide her shame is not suggestive that the child was born alive. She doubtless desired to conceal the fact of her condition.
Judgment reversed and new trial granted.